Device for Measuring the Characteristics of an Air Flow

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Support Device Capable of Repositioning an Air Flow Measuring Element Within an Active Turbomachine

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozelle (US 4907456; “Rozelle”), in view of Prince (US 3710816; “Prince”).

Regarding claim 1, Rozelle discloses, in figures 1-2, a device for measuring the characteristics of an air flow of an annular stream of a turbomachine (ABSTRACT, examiner notes Rozelle mounts a sensing device for monitoring turbo-machinery), the device comprising a rod (25) extending (col. 3, lines 49-51, Rozelle’s probe is inserted into the guide tube, passes though the open gate valve and into the drilled opening in the diaphragm support ring adjacent to the blades) along a first axis (see Rozelle’s annotated figure 1) and carrying means for measuring the characteristics of an air flow (ABSTRACT, “vibration sensor probe”) and sealingly slidingly engaged (p. 5, lines 63-65, Rozelle’s probe prevents the ingress or egress of gasses) in a first tubular part (see Rozelle’s annotated figure 1) extending into a second tubular part (see Rozelle’s annotated figure 1) passing sealingly along the first axis (see previous comment) through a slider (21) mounted slidingly (examiner asserts ordinarily skilled artisans would know gate valves slide) in a slide along a second axis (see Rozelle’s annotated figure 1) perpendicular to said first axis (see previous comment), said rod (see previous comment) being engaged with an annular clearance in said second tubular part (see previous comment).

    PNG
    media_image1.png
    415
    386
    media_image1.png
    Greyscale


Rozelle fails to explicitly disclose a slider mounted slidingly in a slide.
Prince teaches, in figure 1, a slider (12) mounted slidingly (col. 2 line 68 – col. 3 line 2, Prince’s gate is slideably mounted in the formed channel) in a slide (14, 16, 18, 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Prince’s sliding knife gate valve as Rozelle’s gate valve to slidingly seal the probe guide tube since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of sealing Rozelle’s guide tube from ingress or egress of gasses when a probe is not inserted in the tube.

Regarding claim 13, Rozelle and Prince disclose, in Rozelle’s figures 1-2 and Prince’s figure 1,an air flow duct (see figure 1, space between Rozelle’s diaphragm and outer cylinder) for a turbomachine (Rozelle (10)), the air flow duct (see previous comment) comprising two coaxial inner (Rozelle (17)) and outer (Rozelle (13)) annular walls, and a device according to claim 1 (ABSTRACT, examiner notes Rozelle mounts a sensing device for monitoring turbo-machinery), the rod (Rozelle (25)) passing through (Rozelle (37)) said outer annular wall (13) so that its free end (see Rozelle’s figure 2) is arranged between said two inner (Rozelle (17)) and outer (Rozelle (13)) annular walls.
Rozelle and Prince fail to disclose the slide is fixed to the outer annular wall.
However, the examiner believes it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fix the slide to a radially outer face of the outer annular wall combining Rozelle’s flange seal and gate valve into one assembly. Doing so simplifies the assembly, potentially reducing cost.

Allowable Subject Matter
Claims 2 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 2 including the slider is preferably cylindrical and comprises a first telescopic tube slider part and a second telescopic tube slider part, said first and second telescopic tube slider parts being sealingly attached at one axial end to said second tubular part. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Regarding claim 3, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 3 including the first tubular part comprises a first support plate supporting in rotation about the first axis a first actuator for translational displacement of the rod along said first axis. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Dependent claims 4 - 9 would be allowable for, at least, the same reasons as above.

Regarding claim 10, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 10 including the second tubular part is integral with a second plate mounted so as to be displaceable along the second axis by means of a rack and pinion system. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Regarding claim 11, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 11 including a sole fixed to a face of the slide opposite that supporting the first tubular part, said sole comprising an opening through which the rod passes and a circuit capable of allowing a cooling liquid to circulate and intended to be connected to means for supplying a cooling fluid. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Regarding claim 12, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 12 including the first slide comprises a circuit capable of allowing air circulation and intended to be connected to cooling air supply means. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856